Citation Nr: 0511268	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  99-11 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for amputation of the left 
index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel	


INTRODUCTION

The veteran had active service from December 1975 to November 
1979.  He also served in the Texas National Guard from 
January 1980 to January 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied the veteran's claim for left index finder 
amputation.

The case was previously before the Board in July 2003, at 
which time it was remanded for additional development.


FINDING OF FACT

The competent evidence of record does not establish the 
veteran's left index finger amputation was incurred in active 
service or active or inactive duty for training.


CONCLUSION OF LAW

Left index finger amputation was not incurred in or 
aggravated by active service, to include active duty for 
training and inactive duty for training.  38 U.S.C.A. §§ 
101(24), 1110, 1131 (West 2002); C.F.R. §§ 3.6(c)(1), 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

With regard to the issue of entitlement to service connection 
for amputation of the left index finger, the Board notes that 
a VA letter issued in February 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim, which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 (West  2002), and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for service connection 
for left index finger amputation was filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains 
private medical reports, as well as service and National 
Guard personnel records.  The Board notes that the record 
does not contain the veteran's service medical records.  
Requests were made to the National Personnel Records Center 
(NPRC) for the veteran's service medical records, but no 
records were on file.  He was asked to submit copies of any 
of these records that he had in his possession.  However, he 
did not have any to submit.  The Board is mindful that, in a 
case such as this, where service medical records are 
unavailable, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  While it is unfortunate that the veteran's service 
medical records are unavailable, the appeal must be decided 
on the evidence of record and, where possible, the Board's 
analysis has been undertaken with this heightened duty in 
mind.  

The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the available private medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim for service connection 
for a left index finger amputation.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim for 
service connection for a left index finger amputation.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual Background

A Notification of Personnel Action dated November 18, 1990 
reveals that the veteran was employed by the Army National 
Guard as an allied trades helper.

A private medical record dated November 27, 1990 reflects 
that the veteran had a diagnosis of amputation of the left 
index finger PIP joint and complex laceration, volar proximal 
phalanx, left middle finger.  It was reported that the 
veteran was at work in the Army Reserves when he caught his 
hand in a table saw, suffering a severe laceration to his 
left hand.  The examiner reported that it was determined that 
the veteran was not a candidate for replantation and as a 
result the veteran's finger was amputated.

In December 1990, Dr. C. K. H. wrote a letter to the Texas 
Army National Guard's Workers Compensation Agent regarding 
the veteran's left hand injury.  He indicated that the 
veteran underwent an amputation of his left index finger 
after his hand was pulled into a table saw and caused a 
severe laceration totally amputating his left index finger.  

In February 1991, Dr. C.K. H. wrote a letter to the Employers 
Standard Administration, Office of Workers Compensation 
Programs, to the attention of      T. P., which detailed the 
veteran's left hand injury and treatment.

Treatment notes initialed by C.H., report that the veteran 
underwent physical therapy for his hand.  In one note dated 
in February 1991, it was noted that "WC approval pending."  
In a note dated in March 1991, it was noted that "WC 
approved by" T. P..

In an April 1991 letter to the Employers Standard 
Administration, Office of Workers Compensation Programs, Dr. 
C. K. H. further noted that he felt that the veteran had 
improved to the point of maximum medical improvement and gave 
him a permanent impairment evaluation.  He explained that the 
left index finger amputation represented 80 percent of the 
finger, and 16% of the hand.

A Notification of Personnel Action dated December 29, 1990 
reveals that the veteran, who was employed as an allied 
trades helper, was terminated from the Army National Guard.

An Army National Guard retirement points history statement 
prepared in February 1992 reveals that between September 23, 
1990 and September 22, 1991 the veteran had 18 days of 
inactive duty service and 0 days of active duty for training.

The veteran was examined for compensation and pension 
purposes in December 1997.  The veteran indicated that he 
injured his left index finger while working on a table in a 
carpentry shop while he was in the National Guard.  The 
injury resulted in a laceration over the volar aspect of the 
middle finger as well as a laceration over the volar aspect 
of the ring finger.  After an examination, the examiner 
diagnosed the veteran with traumatic amputation through the 
PIP joint level of the index finger.

In April 2003, the NPRC notified the RO that between January 
29, 1980 and January 28, 1992, the veteran did not have any 
active duty performed while in the National Guard, other than 
for training purposes.  It was reported that in November 1990 
he was employed by the Guard as a telephone central office 
repairer.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran served 90 days or more during a period of 
war, or after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.309(a), 3.307 
(as amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty." 38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2004); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 
3.6(c) (2004).  Inactive duty training includes duty, other 
than full-time duty, performed by a member of the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2004).

The Board notes that the definition of active military, 
naval, or air service found at 38 U.S.C.A. § 101(24) was 
amended in November 2000 by Pub. L. 106-419, § 301(a).  
Specifically, the provision was amended to provide that 
inactive duty training also qualifies as active military, 
naval or air service, if an individual was disabled or died 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident during the training.  The amendment 
also restructured the definitions in the provision into 
separate subparagraphs without any substantive change to the 
definitions.  38 U.S.C.A. § 101(24) (West Supp. 2002).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran asserts that service connection is warranted for 
an amputation of the left index finger that occurred while 
serving in the Texas Army National Guard.  As discussed 
above, service connection may be granted for a disability 
that was incurred in or aggravated by active military 
service.  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty, or from a covered 
disease which occurred during such training. 

The record demonstrates that the veteran was a member of the 
Army National Guard.  The record also reflects that the 
veteran did, in fact, incur an injury that resulted in the 
amputation of his left index finger while he was working with 
the National Guard.  However, the evidence of record does not 
establish that the veteran incurred his injury while either 
on active or inactive duty for training.  Rather, the 
evidence demonstrates that the veteran's injury occurred 
while he served in a civilian capacity as a telephone 
repairman with the National Guard.  The Board acknowledges 
that the specific dates of the veteran's active and/or 
inactive duty for training are not verified of record.  
However, the contemporaneous evidence of record establishes 
that at the time the injury happened, the veteran was in 
civilian status and was not on active or inactive duty.  In 
this regard, in a December 1990 letter, the veteran's 
treating civilian physician, Dr. C. K. H., wrote a letter on 
the veteran's behalf, detailing the injury and surgery to the 
Texas Army National Guard's Workers Compensation Agent.  
Similarly, in another letter dated in February 1991, the same 
physician again wrote a letter detailing the veteran's injury 
and treatment to the Employers Standard Administration, 
Office of Workers Compensation Programs.  Moreover, a March 
1991 handwritten note signed with the initials "C. H.," 
reports that workers compensation was approved by T. P.  

The Board finds that this evidence showing that the veteran 
sought workers compensation (which is only awarded for 
workplace injuries) for his left hand injury, including the 
left index finger amputation, to be highly probative, as it 
supports the Board's finding that the veteran was acting in a 
civilian capacity and was not on active or inactive duty for 
training when the injury occurred.  Thus, as the veteran has 
not provided any evidence to the contrary, the Board 
concludes that the veteran's left index finger amputation did 
not occur while the veteran was on active or inactive duty 
for training.  As such, the Board finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the Board concludes that service connection for 
amputation of the left index finger must be denied.




ORDER

Entitlement to service connection for amputation of the left 
index finger is denied.




	
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


